Title: [December 1762]
From: Washington, George
To: 

 


4. Finished Measg. & Lofting Corn.
 


6. 94 Barrls. Corn in great Corn Ho[use] at Muddy hole—when they began to use it.
Mr. Adams 8 Sheep from Mudy. hole.


   
   GW records this delivery to Robert Adam of Alexandria in his General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 133, as “8 Fat Sheep.”



 


15. 8 Ditto from Doeg Run.
Killed 28 Hogs viz.


from Muddy hole
11

weighg.
1012



from Doeg Run
11


1056



from Riverside
2


196



from Creek
4


471







2,735



Whereof 16 were sold

1535





4 To Overs[ee]rs

315





8 for Family

885









2,735



To that there has been for the Family this Year
435







5312







885






In all
6,632




   
   GW made the above entries in The Virginia Almanack for the current year, as was his custom. The 1762 edition, like many eighteenth-century almanacs, contained a printed section of proverbs and anecdotes, appearing in this case near the end of the volume. Of the 100 items there, GW marked 15 with an X, apparently indicating that he found them especially interesting or amusing.



